Citation Nr: 0624556	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-03 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left wrist, right 
ankle, and left-sided abdomen shell fragment and gunshot 
wound residuals.

2.  Entitlement to service connection for dental trauma to 
the upper right incisor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel





INTRODUCTION

The veteran retired in July 1965 after a total of 20 years of 
active military service with the United States Marine Corps.  
The veteran's claims file contains official documentation 
that verifies his status as a combat veteran, such as his 
receipt of the Purple Heart.  See 38 U.S.C.A. § 1154(b) (West 
2002).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A DRO (Decision Review Officer) 
Conference Report was drafted in September 2003 and 
associated with the claims file.    

On July 28, 2006, the appeal was advanced on the docket based 
on a finding of good cause, namely the advanced age of the 
appellant.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Objective medical findings do not show any current 
disability residuals of left wrist shell fragment wounds.

2.  Objective medical findings do not show any current 
disability residuals of a right ankle gunshot wound.

3.  Objective medical findings do not show any current 
disability residuals of shell fragment wounds of the left 
side of the abdomen.

4.  The veteran does not have a current dental disability due 
to in-service dental trauma.



CONCLUSIONS OF LAW

1.  The veteran does not have current residuals of left wrist 
shrapnel wounds that were incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The veteran does not have current residuals of a right 
ankle gunshot wound that was incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1154, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  The veteran does not have current residuals of shell 
fragment wounds of the left side of the abdomen that were 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 1154, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  The veteran does not have a dental disability for 
compensation purposes that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  A letter 
dated April 2001 from VA as well as the December 2003 
statement of the case (SOC) issued by the RO met the four 
notice requirements specified in Pelegrini.  Therefore, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

VA provided notice to the veteran both before and after the 
RO adjudicated the veteran's service connection claims.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice was harmless error.  The content of 
the notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, the Board finds no defect in notice that 
results in any prejudice to the veteran.  Moreover, the 
veteran has not shown or alleged any prejudice in the content 
of the notice concerning these issues.

The veteran was not notified of all five elements of a 
service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  
As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and private 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  In this case, the Board notes that numerous VA 
examinations were obtained concerning the veteran's claimed 
disabilities.  

Finally, the veteran's representative submitted a waiver of 
agency of original jurisdiction in June 2004, for 
consideration of pertinent evidence added to the record after 
the issuance of the December 2003 SOC.  38 C.F.R. § 20.1304 
(2005).

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  38 C.F.R. 
§ 3.159(d) (2005).


The Merits of the Claims

The veteran contends that service connection is warranted for 
the disorders in question.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied. 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  

It cannot be doubted that the veteran served in combat, and 
the presumption of credibility as to the veteran's accounts 
of events occurring in service is applied here.   However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Regrettably, 
the factual record in this matter does not approximate the 
two latter factors.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).






Shell Fragment and Gunshot Wound Residuals - Left Wrist, 
Right Ankle and Left Side of Abdomen 

Service medical records do not show that the veteran had any 
complaints, treatment, or diagnoses of left wrist shell 
fragment wound residuals during active service.  
Under 38 U.S.C.A. § 1154(b), a reduced evidentiary burden is 
applied to the question of service incurrence concerning 
injuries that are alleged to have been incurred in combat.  
In this case, the claimant is a combat veteran who reports 
that he sustained shell fragment wounds of the left wrist 
during combat in active service.  The veteran's statements 
constitute satisfactory lay evidence that left wrist shell 
fragment wounds were incurred in combat, as the evidence is 
consistent with the circumstances, conditions and hardships 
of his active military service.  

However, even with consideration of 38 U.S.C.A. § 1154(b), 
service medical records do not show that the veteran had 
chronic disabling residuals of left wrist shrapnel wounds 
during active service.  Service examination reports dated in 
July 1957, January 1961, August 1964, and April 1965 did not 
discuss any left wrist findings, that were interpreted as 
evidence of a disability; i.e., while the veteran's account 
of in-service events is presumed credible, the lack of 
evidence as to a resulting and continuous disability is 
absent.  

Further, competent medical evidence of record does not show 
objective findings of any current residuals of left wrist 
shell fragment wounds.  In a September 2001 VA examination 
report, the examiner listed an impression of status post 
shrapnel wound to left wrist with no significant disability.  
It was also noted that the veteran had no significant 
limitations regarding his left wrist, range of motion 
symmetric with his right wrist, and normal X-ray findings.  
In a September 2003 VA examination report, the examiner 
indicated that the veteran exhibited no weakness in major 
muscle groups of the shoulders, elbows, and wrists.  Finally, 
the examiner opined that it was not at least as likely as not 
that there is any residual muscle disorder stemming from the 
veteran's reported gunshot wounds during active service.  

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Consequently, a claim for entitlement to service 
connection for left wrist shell fragment wound residuals is 
not warranted, as there is no disability for which 
compensation may be established.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  

As to the right ankle claim, service medical records do not 
show that the veteran had any complaints, treatment, or 
diagnoses of residuals of right ankle gunshot wound residuals 
during active service.  Under 38 U.S.C.A. § 1154(b), a 
reduced evidentiary burden is applied to the question of 
service incurrence concerning injuries that are alleged to 
have been incurred in combat.  In this case, the claimant is 
a combat veteran who reports that he sustained a gunshot 
wound of the right ankle during combat in active service.  
The Board finds that his statements constitute satisfactory 
lay evidence that a right ankle gunshot wound was incurred in 
combat, as the evidence is consistent with the circumstances, 
conditions and hardships of his active military service.

However, even with consideration of 38 U.S.C.A. § 1154(b), 
service medical records do not show that the veteran had 
chronic disabling residuals of a right ankle wound during 
active service.  Service examination reports dated in July 
1957, January 1961, August 1964, and April 1965 did not 
discuss any right ankle findings.  Further, competent medical 
evidence of record does not show objective findings of any 
current residuals of a right ankle gunshot wound.  VA 
examination reports dated in September 2001, June 2003, and 
September 2003 did not detail any objective findings of a 
right ankle disability.  In the September 2003 VA examination 
report the examiner specifically noted that there was no 
disturbance in gait or weakness in the veteran's lower 
extremity muscles.  The examiner further opined that it was 
not at least as likely as not that there is any residual 
muscle disorder stemming from the veteran's reported gunshot 
wounds during active service.

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Consequently, a claim for entitlement to service 
connection for right ankle gunshot wound residuals is not 
warranted, as there is no disability for which compensation 
may be established.  As the Board finds that the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  

As to the claim pertaining to shell fragment wound residuals 
of the left abdomen, service medical records do not show that 
the veteran had any complaints, treatment, or diagnoses of 
residuals of shell fragment wounds of the left side of the 
abdomen during active service.  Under 38 U.S.C.A. § 1154(b), 
a reduced evidentiary burden is applied to the question of 
service incurrence concerning injuries that are alleged to 
have been incurred in combat.  In this case, the claimant is 
a combat veteran who reports that he sustained shell fragment 
wounds of the left side of the abdomen during combat in 
active service.  The Board finds that his statements 
constitute satisfactory lay evidence that shell fragment 
wounds to left side of the abdomen were incurred in combat, 
as the evidence is consistent with the circumstances, 
conditions and hardships of his active military service.

However, even with consideration of 38 U.S.C.A. § 1154(b), 
service medical records do not show that the veteran had 
chronic disabling residuals of shrapnel wounds to the left 
abdomen during active service.  Service examination reports 
dated in July 1957, January 1961, August 1964, and April 1965 
did not discuss any findings concerning the left side of the 
abdomen.  Further, competent medical evidence of record does 
not show objective findings of current residuals of shrapnel 
wounds of the left side of the abdomen.  In a September 2001 
VA examination report, the examiner noted that the veteran's 
abdomen showed no evidence of surgical scars and was soft and 
non-tender throughout.  In the September 2003 VA examination 
report, the examiner noted a history of gunshot wounds to 
multiple areas, including the left side of the abdomen.  
However, the examiner opined that it was not at least as 
likely as not that there is any residual muscle disorder 
stemming from the veteran's reported gunshot wounds during 
active service.

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Consequently, a claim for entitlement to service 
connection for shell fragment wound residuals of the left 
side of the abdomen is not warranted, as there is no 
disability for which compensation may be established.  As the 
Board finds that the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  

Dental Trauma

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2005).  
Service connection for VA compensation purposes is not 
available for a dental condition other than one resulting 
from dental trauma.

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b) (2005).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2005).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d) (2005).

The following will not be considered service connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e) (2005).  Teeth 
extracted because of chronic periodontal disease will be 
service connected only if they were extracted after 180 days 
or more of active service.  38 C.F.R. § 3.381(f) (2005).

Certain dental conditions, including periodontal disease, 
treatable carious teeth, and replaceable missing teeth (i.e. 
with a bridge or denture), are not considered disabling, and 
may be service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123, but not for purposes of compensation.  
See also 38 U.S.C.A. § 1712(a)(1); 38 C.F.R. § 17.161 (2005).

Eligibility and authorization of outpatient dental treatment 
is determined in accordance with the applicable 
classification (Class I, Class II, Class II (a), Class II 
(b), Class II (c), Class III, Class V, and Class VI).  Class 
I eligibility provides that those having a service-connected 
compensable dental disability or condition, may be authorized 
any dental treatment indicated as reasonably necessary to 
maintain oral health and masticatory function.  There is no 
time limitation for making application for treatment and no 
restriction as to the number of repeat episodes if treatment.  
38 C.F.R. § 17.161(a), Class I (2005).  Class II eligibility 
provides that those having a service- connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service- 
connected noncompensable condition, but only if other 
criteria apply.  38 C.F.R. § 17.161(b), Class II (2005).

In this case, it is undisputed that the veteran received 
dental treatment during his military service.  Service 
medical records dated in July 1945 showed that the veteran 
had a dental carie in tooth #8 (right upper incisor) as well 
as noted a jacket crown for that tooth in 1945.  A March 1946 
service treatment note detailed that tooth #8 was filled and 
a root canal was performed.  A prosthetic treatment was 
inserted at tooth #8 in February 1947.  In multiple 
statements of the record, the veteran contends that he 
sustained dental trauma to the right upper incisor during 
combat in December 1952 and January 1953.  Service treatment 
notes dated in February and March 1954 indicate that the 
veteran received another prosthetic treatment for tooth #8.  
A service consult note from February 1961 listed a request 
for possible replacement of crown #8.  Additional treatment 
records dated in February 1963 detailed that the veteran had 
another dental procedure listed as "ASC" for tooth # 8.  
Finally, a December 1966 reserve service quadrennial 
examination report detailed that tooth #8 had a jacket crown.   

While the veteran's service medical records do not show any 
findings of a traumatic dental injury, the claimant is a 
combat veteran who reports that he sustained dental trauma to 
his right upper incisor during combat in active service.  The 
Board finds that his statements constitute satisfactory lay 
evidence that dental trauma was incurred in combat, as the 
evidence is consistent with the circumstances, conditions and 
hardships of his active military service.  

Service examination reports dated in February 1952, July 
1957, and January 1961 did not discuss any findings of a 
dental condition.  Service examination reports dated in 
August 1964, and April 1965 noted that the veteran was Type 
III, Class II Qualified in the dental section of the reports.  
Reserve service quadrennial examination reports dated in 
December 1966 and December 1970 detailed that the veteran was 
Type III, Class I Qualified in the dental section of the 
reports.  However, even with consideration of 38 U.S.C.A. § 
1154(b), service medical records do not show that the veteran 
had a chronic dental condition due to dental trauma sustained 
during active service.  Further, competent medical evidence 
of record does not show objective findings or even subjective 
complaints of a current dental disability due to dental 
trauma presumed to have occurred during active service.  VA 
examination reports dated in June 2003 and September 2003 
both indicate that the veteran's right upper incisor was 
replaced with a prosthetic tooth with bridge after dental 
trauma in service.

Unfortunately, there is no basis upon which to establish 
service connection for VA compensation purposes.  Service 
connection for dental trauma to the right upper incisor in 
service is not warranted, as there is no disability for which 
compensation may be established.  Without a disability, there 
can be no entitlement to service connection.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Finally, replaceable missing 
teeth (i.e. with a bridge or denture) are not considered 
disabling and may be service-connected solely for the purpose 
of determining entitlement to VA dental examination or 
outpatient dental treatment.  In this case, the veteran has 
not requested a VA dental examination or outpatient dental 
treatment, only contended that he had dental trauma to his 
right upper incisor during combat in active service.    


Summary

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, while the Board has carefully 
reviewed the record in depth, it has been unable to identify 
bases upon which any of the veteran's claims may be granted.  
See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It 
has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)]. 


ORDER

Entitlement to service connection for shell fragment wound 
residuals of the left wrist is denied.

Entitlement to service connection for gunshot wound residuals 
of the right ankle is denied.

Entitlement to service connection for shell fragment wound 
residuals of the left side of the abdomen is denied.

Entitlement to service connection for dental trauma to the 
upper right incisor is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


